Citation Nr: 0329430	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  98-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for recurrent left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
February 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  A June 1996 rating decision denied the veteran 
entitlement to service connection for PTSD.  A March 1998 
rating decision denied the veteran a compensable disability 
rating for the veteran's left foot disability.  In a 
subsequent rating decision dated in September 1998, the RO 
granted the veteran a 10 percent disability rating for her 
service-connected left foot disability


REMAND

The veteran and her representative contend, in substance, 
that the RO committed error in denying service connection for 
PTSD, because she suffers from this disorder as a result of 
events in service.  She further maintains that her service-
connected left foot disorder is more disabling than currently 
evaluated.

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

With respect to her claim for a disability rating in excess 
of 10 percent for a left foot disability, the RO initially 
denied the veteran's claim in a March 1998 rating decision.  
In August 1998, and in July 2003, the RO furnished the 
veteran with a Statement of the Case and Supplemental 
Statement of the Case, respectively, which provided the 
veteran notice of the laws and regulations governing her 
claim including the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) as codified by 38 C.F.R. 
§ 3.159 (2002).  However, neither the veteran nor her 
representative was issued any further sort of notification of 
the VCAA and the effect it had on her claim in appellate 
status.  She was not advised of the specific information 
and/or lay evidence necessary to substantiate her claim or of 
the division of duties in obtaining such evidence.  The Board 
points out that the claims folder was transferred to the 
Board in April 2003 more than two years after the VCAA was 
enacted.  The Board finds that, with respect to the claim for 
an increased evaluation for the service-connected left foot 
disorder, the RO should inform the veteran and her 
representative of the VCAA's duty to assist and its duty to 
notification provisions.  See generally Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  The RO, with respect to the claim for 
an increased evaluation for the service-
connected left foot disability, should 
send the veteran and her representative a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims for 
an increased evaluation for her service-
connected recurrent left Achilles 
tendinitis.  The letter should also 
specifically inform the veteran and her 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO must furthermore review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In doing so, the 
veteran should be informed that any 
evidence and information submitted in 
response to a VCAA letter must be 
received within one year of the date of 
the RO's letter and that she should 
inform the RO if she desires to waive the 
one-year period for response.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims of entitlement to service 
connection for the PTSD, and entitlement 
to a disability rating in excess of 10 
percent for recurrent left Achilles 
tendonitis in light of all pertinent 
evidence and legal authority.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, following full compliance with the 
VCAA, the veteran and her representative should be provided 
with a supplemental statement of the case.  The appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




